UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53704 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 26-1394771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Commerce Drive, Loveland, Ohio45140 (Address of principal executive offices) (Zip Code) 513-360-4704 Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value per share (Class) (Outstanding at August 10, 2012) 1 Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 33 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements AMP Holding Inc. (A Development Stage Company) Balance Sheets June 30, 2012 and December 31, 2011 Assets June 30, 2012 (Unaudited) December 31, 2011 Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and deposits Property, plant and equipment: Software Leasehold improvements Equipment Vehicles and prototypes Less accumulated depreciation $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related parties Customer deposits Shareholder advances Convertible debentures - Current portion of long-term debt Long-term debt Commitments and contingencies - - Stockholders' equity (deficit): Series A preferred stock, par value of $.001 per share, 75,000,000 shares authorized, 0 shares issued and outstanding at June 30, 2012 and December 31, 2012 - - Common stock, par value of $.001 per share 250,000,000 shares authorized, 38,912,165 shares issued and outstanding at June 30, 2012 and 38,734,650 shares issued and outstanding at December 31, 2011 Additional paid-in capital Stock based compensation Accumulated deficit during the development stage ) $ $ See accompanying notes to financial statements. 3 Table of Contents AMP Holding Inc. (A Development Stage Company) Statements of Operations For the Three and Six Months Ended June 30, 2012 and 2011 and for the Period From Inception, February 20, 2007 to June 30, 2012 Since Date of Inception, February 20, 2007 to June 30, 2012 (Unaudited) Three Months Ended Six Months Ended June 30, (Unaudited) June 30, (Unaudited) June 30, (Unaudited) June 30, (Unaudited) Sales $ Expenses: Payroll and payroll taxes Employee benefits Stock based compensation Batteries and motors and supplies Vehicles, development and testing - - - Legal and professional Advertising Consulting Engineering, temporary labor - Travel and entertainment Depreciation Rent Insurance Facilities, repairs & maintenance Utilities Interest and bank fees Loss on sale of assets - Other Net loss during the development stage $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to financial statements. 4 Table of Contents AMP Holding Inc. (A Development Stage Company) Statements of Stockholders' Equity (Deficit) From Inception, February 20, 2007 to June 30, 2012 Common Stock Series A Preferred Stock Additional Stock Accumulated Deficit During the Total Stockholders' Number of Shares Amount Number of Shares Amount Paid-in Capital Based Compensation Development Stage Equity (Deficit) Beginning capital - inception - $
